Citation Nr: 9934246	
Decision Date: 12/08/99    Archive Date: 12/16/99

DOCKET NO.  98-04 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether additional VA benefits are payable for dependents 
earlier than June 1, 1997.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from June 1982 to April 
1986.

This appeal arose from a June 1997 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO).


FINDING OF FACT

Copies of the veteran's marriage certificate and birth 
certificates for his children were received on May 22, 1997.


CONCLUSION OF LAW

Under the governing law, the effective date of the award of 
additional payments for the veteran's dependents is no 
earlier than June 1, 1997.  38 U.S.C.A.§§ 5107(a), 5110(f) 
(West 1991); 38 C.F.R. §§ 3.31, 3.401(b) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  It is also found that all relevant facts 
have been properly developed.  The record is devoid of any 
indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

38 C.F.R. § 3.401(b) states the following:

(b) Additional compensation or pension for a dependent:  
Latest of the following dates:

    (1) Date of claim. This term means the following, listed 
in their 
order of applicability:

(i) Date of veteran's marriage, or birth of his or her 
child, or, 
adoption of a child, if the evidence of the event is received 
within 1 
year of the event; otherwise.

(ii) Date notice is received of the dependent's 
existence, if 
evidence is received within 1 year of the Department of 
Veterans Affairs 
request.

    (2) Date dependency arises.

    (3) Effective date of the qualifying disability rating 
provided 
evidence of dependency is received within 1 year of 
notification of such 
rating action.

    (4) Date of commencement of veteran's award

(Authority: 38 U.S.C. 5110(f))

Regardless of VA regulations concerning effective dates of 
awards, payment of monetary benefits based on original, 
reopened, or increased awards of compensation, pension or 
dependency and indemnity compensation may not be made for any 
period prior to the first day of the calendar month following 
the month in which the award became effective. However, 
beneficiaries will be deemed to be in receipt of monetary 
benefits during the period between the effective date of the 
award and the date payment commences for the purpose of all 
laws administered by the Department of Veterans Affairs 
except that nothing in this section will be construed as 
preventing the receipt of retired or retirement pay prior to 
the effective date of waiver of such pay in accordance with 
38 U.S.C.A § 5305.  38 C.F.R. § 3.31 (1999).

A review of the evidence of record revealed that the veteran 
was awarded service connection for the residuals of a right 
eye injury by a rating action issued in August 1986.  This 
award was made effective May 1, 1986.  Copies of his marriage 
certificate and his children's birth certificates were 
received by the RO on May 22, 1997.  

After a careful review of the evidence of record, it is found 
that an earlier date for the payment of additional VA 
benefits for dependents is not justified.  Initially, it is 
noted that these additional payments cannot be awarded back 
to May 1, 1986, the effective date of the qualifying 
disability rating, because evidence of dependency was not 
received within one year of notification of the 1986 rating 
action.  Nor did he inform VA of his marriage or the birth of 
his children within one year from the date of these events or 
at the time that the dependency arose.  The fact remains that 
the veteran did not inform VA of the existence of his 
dependents until May 22, 1997, the date he provided copies of 
the birth certificates of his children and his marriage 
certificate to the RO.  Therefore, the earliest date at which 
additional payments could be made is the first day of the 
first month following notification of the existence of his 
dependents.

The veteran has claimed that he was never told in 1986 when 
he was awarded service connection that he could receive more 
money for dependents.  However, the award letter that was 
sent to the veteran on September 2, 1986 included a VA Form 
21-8764, Original Disability Compensation Award Attachment.  
This form included a paragraph which indicated that a veteran 
might be eligible for additional compensation for dependents, 
if the veteran had a service-connected disability rated at 30 
percent or more.  Therefore, it would appear that the veteran 
was properly informed of his potential eligibility for 
additional compensation for his dependents.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for payment of 
additional VA benefits for dependents earlier than June 1, 
1997.


ORDER

Payment of additional VA benefits for dependents earlier than 
June 1, 1997 is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 


